Citation Nr: 0704835	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision. 

In a statement received in April 2004, the veteran appears to 
be raising a claim to reopen his claim for service connection 
for malaria.  This matter has not been developed for appeal 
and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD related to combat 
during World War II. Specifically, he claims that Japanese 
suicide bombers hit the stern of his ship resulting in 
causalities and injuries.  The Board notes that the veteran 
has been awarded a variety of medals for his service, at 
least one of which suggests he participated in combat.  The 
veteran's Report of Separation shows that his military 
occupational specialty was seaman landing craft and that he 
was awarded a Bronze Arrowhead Device, which indicates 
participation in an initial assault landing.  Therefore, the 
Board concludes that this is sufficient proof of involvement 
in combat.

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) apply. 38 
U.S.C.A. § 1154(b) provides that where participation in 
combat has been established, VA shall accept a veteran's 
assertion that a particular disease or injury occurred in 
service; that is, VA will accept a veteran's assertion of 
what happened during combat.  The Board notes that 38 
U.S.C.A. § 1154(b) does not address whether the veteran has a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  A letter from the veteran's therapist at the Vet 
Center dated in November 2003 noted symptoms of PTSD and also 
of preexisting PTSD which worsened with military service.  
Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- 
IV.  As there is no indication that the veteran has a 
diagnosis conforming to DSM- IV, an examination is necessary 
on remand. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently suffers from PTSD 
in accordance with DSM-IV.
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination; the 
examiner should indicate on the report 
that it has been reviewed.  All 
psychological testing, to include the 
Miller Forensic Assessment of Symptoms 
Test, deemed necessary should be 
accomplished.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify whether it is at least as 
likely as not that there is a link 
between the current symptomatology and 
one or more of the in-service combat 
stressors described by the veteran and 
found sufficient to produce PTSD by the 
examiner.  The examiner should 
reconcile the opinion with the November 
2003 letter from the veteran's VA 
therapist, which indicated that PTSD 
pre-existed service and worsened during 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

2.	Then, after ensuring the veteran's file 
is complete, the RO should readjudicate 
the claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case.  Allow an appropriate period 
of time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


